DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 13 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, respectively, of U.S. Patent No. 11,026,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims highlighted are commensurate in scope with claims 1 and 11 of US 11,026,583. Language from patent document ‘583 will be italicized. Regarding claims 1-2, 13 first, both documents include “a catheter comprising: a monitoring body.” Claim 1 of ‘583 provides further limitation of the monitoring body “having an axis extending along the length of the monitoring body.” The instant application further recites “a pair of markers disposed on the monitoring body, each marker of the pair of markers encircling the monitoring body” in claim 1 wherein “the pair of markers are a pair of radio-opaque elliptical hoops” as provided in claim 13. This is analogous to “a pair of elliptical hoops fixed on the monitoring body…each of the elliptical hoops encircling the monitoring body” of claim 1 of ‘583. Further, the instant application recites in claim 2 “wherein each marker of the pair of markers is disposed orthogonal to one another, and at a fixed distance from a distal end of the monitoring body,” which is analogous to “a first elliptical hoop of the pair is disposed in a first plane having an angle about 45 degrees to the axis and a second elliptical hoop of the pair is disposed in a second plane having an angle about 45 degrees to the axis and rotated 90 degrees, on the axis, from the first plane” of claim 1 of ‘583. The language “rotated 90 degrees” is synonymous with the instant language, ‘orthogonal’. Further, claim 1 of the instant application recites “wherein the pair of markers are configured to indicate, through their appearance from a given point of view, an orientation of the monitoring body.” This language is analogous to the relationship between the first and second elliptical hoops being positioned “such that the pair of elliptical hoops indicate, through their combined appearance with the distal end from a given point of view, an orientation and exact rotational position of the imaging sensor over 360 degrees of rotation of the monitoring body about the axis” (claim 1 of ‘583). Thus all the elements of the instant of application of claims 1, 2, and 13 are anticipated by the claim 1 of ‘583.
The logic pattern is true for claims 5-6 of the instant application and claim 11 of ‘583.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both “a sensor” and “a laser marking system” (paragraph [0051], as number in Applicant’s pre-grant publication US 2019/0231438).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
an inertial measurement unit” in claims 9-10 and 14-15 has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 9-10 and 14-15 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: “the catheter 100 includes an Inertial Measurement Unit (IMU) configured to record orientation data relative to a datum point…FIG. 3 shows the monitoring body 104 of the catheter 100 including the geometric array 110, which is positioned on the device alongside the IMU 301. The IMU 301 includes one or more of a gyroscope 302 (such as an optical gyroscope), an accelerometer 303, and a magnetometer 304, positioned on the monitoring body, at the catheter tip” ([0032]).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the catheter of claim 1, further comprising a lens marks disposed at a distal end of the monitoring body.” However, it is unclear what structure is intended by “a lens marks.” The specification is devoid of a definition of this term and one of ordinary skill in the art would not be apprised of the structure it represents in the given context. Examiner notes that “a lens marker” is provided in claims 10 and 15, and at least in paragraph [0029] (“a first marker 106 (e.g., a lens marker)”). 
For the purposes of examination, the claim will be interpreted as “the catheter of claim 1, further comprising a lens marker disposed at a distal end of the monitoring body.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US 4,771,776). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
	Regarding claim 1, Powell teaches A catheter (an “object of the invention is to provide a dilatation catheter in which markers are provided” Col. 1, lines 31-32) comprising:
a monitoring body (portion of the inner tubular member 16 defining the “angled balloon 21” region in Fig 6, reproduced below); and 
a pair of markers disposed on the monitoring body, each marker of the pair of markers encircling the monitoring body (“The markers 51 and 52 can be provided on the inner tubular member 16” (Col. 5, lines 26-28) as depicted in Fig. 6, whereby the “markers 51 and 52 are formed of a suitable material such as gold ribbon 53” (Col. 5, lines 31-32) and wrap around the inner tubular member 16; the wrapping of the markers 51 and 52 around the inner tubular member 16 corresponds to markers 51 and 52 encircling the inner tubular member 16),
wherein the pair of markers are configured to indicate, through their appearance from a given point of view, an orientation of the monitoring body (“spaced apart markers 51 and 52 can be placed within the balloon 21…to make it possible for the physician viewing the balloon 21 an orientation; Further, “[t]he markers 51 and 52 have a distinctive relationship to the angular position of the balloon” (Col. 5, lines 29-31)).

    PNG
    media_image1.png
    277
    416
    media_image1.png
    Greyscale

Fig. 6 of Powell et al. 
With regard to claim 2, Powell further teaches the catheter of claim 1, wherein each marker of the pair of markers is disposed orthogonal to one another, and at a fixed distance from a distal end of the monitoring body: “The first double helix band or marker 51 is placed in an angular position on the inner member 16. The second double helix band or marker 52 is placed on the inner tubular member rotated by 90° from the position of the first band 51. Each of these double bands 51 and 52 can be fastened to the inner tubular member 16 by suitable means such as an adhesive” (Col. 5, lines 39-45). Here, 90° is synonymous with orthogonal, while markers 51 and 52 being “fastened to the inner tubular member 16” corresponds to placing the markers at a fixed distance from a distal end. 
claim 3, Powell further teaches the catheter of claim 1, wherein the pair of markers forms a specific pattern in relation to a single angle of twist of the monitoring body: “By observing the positions of the first and second bands 51 and 52 under fluoroscope, it is relatively easy for the physician to ascertain the rotational position of the angled balloon” (Col. 5, lines 45-48). Thus, the position and orientation of markers 51 and 52 relative to one another produce a distinct pattern in a fluoroscopic image for a “physician to ascertain the rotation position” and correct the position “’[i]f the angled balloon is improperly rotated” by “rotating the main shaft of the catheter 11 provided by tubular member 12” (Col. 5, lines 49-52). In other words, the pattern produced by markers 51 and 52 in a fluoroscopic image view corresponds to a  specific angle of the catheter. 
	As best understood by claim 4 (see 112(b) analysis above), Powell further teaches the catheter of claim 1, further comprising a lens marks disposed at a distal end of the monitoring body. As per Applicant’s specification, a lens marker represents “a first marker 106” ([0029]). Further, since a lens marker is not further defined or distinguished from the pair of markers, Powell reads on a marker that is positioned at a distal end of the monitoring body: “An additional marker 48 can be provided adjacent the tip of the inner tubular member 16” (Col. 3, lines 59-60; Fig. 6). 
	Regarding claim 12, Powell further teaches the catheter of claim 1, wherein the pair of markers are a geometric array. As defined in Applicant’s specification, “the geometric array 110 includes radio-opaque markers 201-202. The radio-opaque markers 201-202 can be retro-fitted onto existing catheters to indicate twist of the catheter” ([0031]). Thus, the evidence of Powell in Col. 5, lines 21-57 as presented previously for claims 1-3 meets the Applicant’s definition that the pair of markers are a geometric array. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied to parent claim 1, and further in view of Elhawary et al. (US 2016/0045269). 
Powell teaches the catheter of claim 1, wherein the pair of markers are…radio-opaque (“Suitable means is provided for ascertaining the position of the balloon in the distal extremity of the catheter 11 when it is being used in an angioplasty procedure and consists of radiopaque markers” in the form of “gold bands” (Col. 3, lines 52-55 and 60-62), whereby “markers 51 and 52 are formed of a suitable material such as gold ribbon 53” (Col. 5, lines 31-32)), but does not disclose that they are a pair of radio-opaque elliptical hoops.
Elhawary is relied on instead, as it teaches a marker device for indicating position and orientation of an object in medical images, which shares a technical field with the instant application. Specifically, Elhawary teaches that a “marker device 104 includes radio-opaque material 105 that is preferably configured to indicate a position and orientation of the marker device 104 despite different positions of the imaging system 110” ([0028]). Thus the marker device 104 with the radio-opaque material 105 provides position and orientation information based on an angle of viewing of the marker device 104. Further, “Figs. 2A and 2B show two views of an illustrative design 202 with geometric features including shapes 204, dots 206, connecting lines 208, etc. in different configurations such that a single projection image can define the entire pose of the marker device 104 with respect to a C-Arm or imaging system ellipses, which are embedded in the marker in a pre-determined configuration. These shapes 404 would be made of a contrasting material which has significantly distinct radio-opacity with its surrounding material” ([0035]). The “shapes 404” are analogous to “shapes 204” in Figs. 2A and 2B. 

    PNG
    media_image2.png
    476
    522
    media_image2.png
    Greyscale
 
Figs. 2A and 2B of Elhawary et al. 
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied to parent claim 1, and further in view of Sinelnikov et al. (US 2016/0374710) as cited by Applicant.
Regarding claim 14, Powell teaches the catheter of claim 1, but does not disclose further comprising an inertial measurement unit disposed in the monitoring body. Instead, Sinelnikov teaches imaging and ablation catheters that are localized with radiopaque markers in fluoroscopic images, which shares a technical field with the instant application. 
	Specifically, Sinelnikov teaches that “a sensor such as an accelerometer or multiply [sic] accelerometers may be positioned in an ablation catheter such as those disclosed herein; a 3D orientation and tracking system for example using a magnetic or electric field to detect a magnetic coil or electrode positioned in an ablation catheter may be used to track the device within a patient's body” ([0289]). The “accelerometer” and “magnetic coil or electrode” are examples of inertial measurement units as provided by the Applicant (see 112(f) analysis above).

With regard to claim 15, the modification of Powell teaches the catheter of claim 14 wherein the inertial measurement unit comprises at least one of a gyroscope, an accelerometer, and a magnetometer, but does not disclose that it is positioned between the pair of markers and a lens marker disposed at a tip of the monitoring body. However, the positioning of the inertial measurement unit relative the other markers on the “inner tubular member 16” of the catheter represents a design choice, whereby the rearrangement of parts that would have been obvious to one of ordinary skill in the art. See MPEP 2144.04 VI. C. Since the markers and other elements as provided by Powell and Sinelnikov are distal end components, the placement of the inertial measurement unit would provide the expected outcome of providing motion information of the distal end of the catheter moving through a patient’s vessel or organ, in the absence of showing any criticality or unexpected results. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied to parent claim 1.
Regarding claim 16, Powell teaches the catheter of claim 1, but does not directly disclose it further comprising a proximal marker disposed on the monitoring body away from a tip of the monitoring body relative to the pair of markers. However, without detail in the Applicant’s specification as to how the proximal marker differs from the lens marker or pair of marker other than its relative location on the monitoring body, it merely represents a duplication and . 
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Powell, Elhawary, and Sinelnikov.
Regarding claim 5, Powell teaches a catheter (Col. 1, lines 31-32) comprising: an outer sheath (“flexible elongate tubular member 12 which carries first and second lumens or flow passages 13 and 14 which extend therethrough” Col. 2, lines 11-13); an inner sheath disposed within the outer sheath (inner tubular member 16 as depicted in Fig. 2, reproduced below); a guidewire (guide wire 31 as depicted in Figs. 2, 4, 5); a monitoring body disposed within the inner sheath (the portion of the inner tubular member 16 defining the “angled balloon 21” corresponds to the monitoring body). 

    PNG
    media_image3.png
    109
    137
    media_image3.png
    Greyscale

Fig. 2 of Powell et al. 
However, Powell does not disclose an imaging sensor disposed at a distal end of the monitoring body; and a pair of radio-opaque elliptical hoops disposed on the monitoring body, each radio-opaque elliptical hoop of the pair of radio-opaque elliptical hoops encircling the monitoring body. As previously conveyed for claim 13, Elhawary is relied on to teach a pair of radio-opaque elliptical hoops in place of the double helix markers 51 and 52 of Powell. 

Sinelnikov is relied on to teach an imaging sensor disposed at a distal end of the monitoring body: “A distal end 700 of an embodiment of an ablation catheter comprising an integrated imaging transducer array 702 positioned proximal to the ablation transducer 703 is shown in Figs. 45A, 45B, 45C, 45D, and 45E” ([0302]). The “imaging transducer array 702” is disposed at a distal end under the broadest reasonable interpretation of the claim language. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Powel to integrate an “imaging transducer array 702” as that of Sinelnikov in order to enhance the utility of the catheter to provide intravascular visualization of a patient’s vessel during angioplasty procedures.
This modification of Powell thus teaches wherein the pair of radio-opaque elliptical hoops are configured to indicate, through their appearance in a two-dimensional projection, an orientation of the monitoring body as previously conveyed for claim 1 above in Col. 5, lines 22-26 and lines 29-31.
With regard to claim 6, the modification of Powell teaches the catheter of claim 5, wherein each radio-opaque elliptical hoop of the pair of radio-opaque elliptical hoops is disposed orthogonal to one another, and at a fixed distance from the distal end of the monitoring body using the same evidence and logic pattern applied to claim 2.
Regarding claim 7, the modification of Powell teaches the catheter of claim 5, wherein the pair of radio-opaque elliptical hoops forms a specific pattern in relation to a single angle of twist of the monitoring body using the same evidence and logic pattern applied to claim 3.
claim 8, the modification of Powell teaches the catheter of claim 5, wherein the pair of radio-opaque elliptical hoops are a geometric array using the same evidence and logic pattern applied to claim 12.
Regarding claim 9, the modification of Powell teaches the catheter of claim 5, further comprising an inertial measurement unit disposed in the monitoring body using the same evidence and logic pattern applied to claim 14.
With regard to claim 10, the modification of Powell teaches the catheter of claim 9, wherein the inertial measurement unit comprises at least one of a gyroscope, an accelerometer, and a magnetometer, positioned between the pair of markers and a lens marker disposed at the imaging sensor at the distal end of the monitoring body using the same evidence and logic pattern applied to claim 15.
Regarding claim 11, the modification of Powell teaches the catheter of claim 5, further comprising a proximal marker disposed on the monitoring body away from a tip of the monitoring body relative to the pair of radio-opaque elliptical hoops using the same evidence and logic pattern applied to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793